Opinion by
Rao, J.
It appeared from the record that the petitioner entered its merchandise at the invoice price, based on the current rate of exchange, and that at the time of entry it had no information or knowledge that the value of the lighters in question was other or different from that appearing upon the invoice. Upon a full consideration of the entire record, it was held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.